Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of April 7,
2011, between Red Metal Resources Ltd., a Nevada corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Purchasers are purchasing from the Company, severally and not jointly with the
other Purchasers, in the aggregate, a minimum of $2 million units (each, a
“Unit”), each consisting of (i) one share of common stock par value $0.001 per
share (the “Common Stock”) and (ii) a warrant to purchase (“Warrants”) one share
of the Company’s Common Stock, at a purchase price per Unit of $.30.
 
WHEREAS, it is intended that the purchase of the securities be consummated
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and the provisions of Rule 506 promulgated thereunder or Rule
903 of Regulation S promulgated under the Securities Act;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  The following terms have the meanings set forth in
this Section 1.1:
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Company Counsel” means Sichenzia Ross Friedman Ference LLP, with offices
located at 61 Broadway, 32rd Floor, New York, NY 10006.
 
“Escrow Agent” means Sichenzia Ross Friedman Ference LLP.
 
 
 

--------------------------------------------------------------------------------

 
 
“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company and the Escrow Agent in substantially the form
of Exhibit C attached hereto pursuant to which the Purchasers, shall deposit
Subscription Amounts with the Escrow Agent to be applied to the transactions
contemplated hereunder.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares by each Purchaser as provided for in the Registration Rights Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(g).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(f).
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
 
2

--------------------------------------------------------------------------------

 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Units purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.
 
“Subsidiary” means Minera Polymet Limitada and shall, where applicable, also
include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Alternext, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Escrow Agreement, all exhibits and schedules thereto and
hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Empire Stock Transfer Inc., the current transfer agent of
the Company, with a mailing address of 1859 Whitney Mesa Drive, Henderson, NV
89014, and any successor transfer agent of the Company.
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable at $0.50 per share and have a term of exercise
equal to two years from the initial date of exercise, in the form of Exhibit A
attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of a minimum of $2,000,000 Units.  Each Purchaser shall deliver to the
Escrow Agent via wire transfer equal to such Purchaser’s Subscription Amount as
set forth on the signature page hereto executed by such Purchaser and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing. Upon satisfaction of the conditions set forth in
Sections 2.2, the Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree and the Subscription Amount
shall be released from Escrow to the account of the Company in accordance with
the terms of the Escrow Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
 
(i)
this Agreement duly executed by the Company;

 
(ii)           a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing a number of Shares, as set forth on the signature page hereto,
registered in the name of such Purchaser;
 
(iii)          a Warrant registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to 100% of such Purchaser’s Shares,
with an exercise price equal to $0.50, subject to adjustment therein (such
Warrant certificate may be delivered within five Trading Days of the Closing
Date); and
 
 
(vi)
the Registration Rights Agreement duly executed by the Company;

 
 
(vii)
the Escrow Agreement, duly executed by the Company;

 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)           this Agreement duly executed by such Purchaser;
 
(ii)          such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company;
 
(iv)         the Registration Rights Agreement, duly executed by such Purchaser;


(v)          the Escrow Agreement, duly executed by such Purchaser; and


(vi)         the Purchaser Questionnaire in the form on Annex A (and Annex B for
Canadian investors) attached hereto.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
3.1           Representations and Warranties of the Company.  In order to induce
the Purchaser to enter into this Agreement and consummate the transactions
contemplated hereby, the Company represents and warrants to the Purchaser as
follows:
 
(a)           Incorporation.  The Company  and its Subsidiary are corporations
duly organized, validly existing and in good standing under the laws of the
jurisdictions in which they are incorporated and are qualified to do business in
each jurisdiction in which the character of their properties or the nature of
their business requires such qualification, except where the failure to so
qualify would not have a Material Adverse Effect. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement, the Transaction Documents and to carry on its business as
now conducted.


(b)           Title to Assets. The Company and its Subsidiary, to the best of
their knowledge, have good and marketable title to all real and personal
property owned by them that is material to their business, in each case free and
clear of all Liens, either actual, pending or threatened, except for Liens that
do not materially affect the value of the property and do not materially
interfere with their use and proposed use of the property and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease, option or other agreement by the Company and its Subsidiary including,
without limitation, the mineral properties described in the SEC Report for the
Company for the quarterly period ended October 31, 2010 as the Farellon and
Mateo claims, are held by them under valid, subsisting and enforceable leases,
options or other agreements with which the Company and its Subsidiary are in
compliance.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Company’s Board of Directors or the Company’s stockholders in
connection therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)           Issuance of the Securities.  The Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents.  The Warrant Shares, when issued in accordance with the
terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company.  The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.
 
(f)           Capitalization.  The Company is authorized to issue 500,000,000
shares of common stock, par value $0.001, of which 10,216,301 shares are
outstanding as of the date hereof.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except for 790,000
warrants outstanding as of the date hereof and except as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of common stock.  The issuance and sale
of the Securities will not obligate the Company to issue shares of Common Stock
or other securities to any person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           SEC Reports; Financial Statements. The Company has made available
to Purchaser true and complete copies of all reports or registration statements
the Company has filed with the SEC under the Securities Act and the Exchange
Act, for all periods subsequent to January 31, 2010, all in the form so filed
(collectively the “SEC Reports”).  To the Company’s knowledge, the Company has
filed in a timely manner all documents that the Company was required to file
under the Exchange Act during the 12 months preceding the date of this
Agreement.  To the Company’s knowledge, as of their respective filing dates, the
SEC Reports complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and none of the SEC Reports
filed under the Exchange Act contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances in which they
were made, not misleading, except to the extent corrected by a subsequently
filed document with the SEC.  To the Company’s knowledge, none of the SEC
Reports filed under the Securities Act contained an untrue statement of material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading at the time such SEC
Reports became effective under the Securities Act.


(h)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filing with the Commission pursuant to the Registration
Rights Agreement, (ii) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Shares, and the listing of the
Shares for trading thereon in the time and manner required thereby, (iii) the
filing with the Commission of the Registration Statement, and (iv) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(j)           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
Purchasers” within the meaning of Rule 501 under the Securities Act.


(k)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(l)           Shell Company Status. The Company is not currently an issuer
identified in Rule 144(i)(1).
 
3.2           Representations and Warranties of the Purchasers.    Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows
(unless as of a specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited Purchaser” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Notwithstanding the
foregoing, if the Purchaser is a Non-U.S. Person (a “Reg S Person”), such
Purchaser hereby represents that the representations contained in paragraphs (1)
through (7) of this Section 3.2(c) are true and correct with respect to such
Purchaser:
 
(1)           (i) the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Units for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the Units
has not taken place, and is not taking place, within the United States of
America or its territories or possessions.  Such Reg S Person acknowledges that
the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.
 
(2)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of one
year from and after the Closing Date, unless such Units are registered for sale
in the United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units.
 
 
9

--------------------------------------------------------------------------------

 
 
(3)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the Securities and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.
 
(4)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
(5)           Such Reg S Person understands that the Units have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer.  The Units are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(6)           Such Reg S Person acknowledges that the Securities may only be
sold offshore in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available.  In connection with any resale of the Securities
pursuant to Regulation S, the Company will not register a transfer not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or in accordance with another exemption from the
Securities Act.
 
(7)           Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 3(s) (1)-(7) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Units


(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not, to its knowledge,
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or, to such Purchaser's knowledge, any other general solicitation or
general advertisement.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the Company, to the effect that such transfer does not
require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in substantially the
following form:
 
For U.S. Persons:
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE, IF APPLICABLE, HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED
INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT OR
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  THIS SECURITY AND
THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
 
11

--------------------------------------------------------------------------------

 
 
For Non-U.S. Persons


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933
ACT.  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.
 


(c)           Each Purchaser, severally and not jointly with the other
Purchasers, covenants and agrees that such Purchaser will sell any Securities
only pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and if Securities are sold pursuant to a Registration Statement, they
will be sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
4.2           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Securities hereunder as described in the following table.
 

 
Offering amount
Proposed use of proceeds
Minimum
Maximum
Farellon: phase 1 drilling to expand known mineralization along strike, and at
depth to investigate sulphide mineralization (estimated)
$700,000
$750,000
Mateo: phase 1 mapping and geophysics to identify Candelaria-type targets, and
drilling to test the targets (estimated)
300,000
350,000
Accounts payable and other debt
100,000
200,000
Estimated G&A and property taxes for 12 months
700,000
700,000
Estimated offering costs
200,000
400,000
Phase 2 exploration to complete a resource estimate of either Farellon or Mateo
after analyzing the results of the phase 1 programs
 
1,300,000
Generative
 
300,000
 
$2,000,000
$4,000,000



 
12

--------------------------------------------------------------------------------

 
 
4.3           Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to the Purchaser by the Company
and negotiated separately by the Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before April 30, 2011.
 
5.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
 
13

--------------------------------------------------------------------------------

 
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
75% in interest of the Securities purchased hereunder or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
 
14

--------------------------------------------------------------------------------

 
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.   If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10         Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
 
15

--------------------------------------------------------------------------------

 
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.15           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.
 
5.16           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.17           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
RED METAL RESOURCES, LTD.
 
 
 
Address for Notice:
195 Park Avenue
Thunder Bay, Ontario
Canada P7B 1B9
By:
      /s/ Joao da Costa
  Fax:      Name: Joao da Costa
     Title: Chief Financial Officer
With a copy to (which shall not constitute notice):
   
 
Sichenzia Ross Friedman Ference LP
61 Broadway, 32nd Floor
New York, New York 10022
 
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
17

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
_____________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice of Purchaser:

 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):



 
Subscription Amount: _____________


Units: _________________________




 
EIN Number:




[SIGNATURE PAGES CONTINUE]


 
18

--------------------------------------------------------------------------------

 


Annex A


CONFIDENTIAL PURCHASER QUESTIONNAIRE


RED METAL RESOURCES, LTD.


THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF
SECURITIES FROM RED METAL RESOURCES, LTD.  (THE “COMPANY”).


THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE.  NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.


Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Securities Purchase Agreement
between the Company and the Purchaser signatory thereto (the “Purchase
Agreement”) dated as of April__, 2011.


(1)           The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category.  The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below.


Category A __
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, exclusive of the value of his or her primary residence.



Category B __
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C __
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.



Category D __
The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan associa­tion or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited Purchasers (describe entity).
 
 

   

 
 
19

--------------------------------------------------------------------------------

 
 
Category E __
The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940 (describe entity)
 
 

   

 
Category F __
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed
for the specific purpose of acquiring the Securities and with total assets in
excess of $5,000,000. (describe entity)
 

   

 
Category G __
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated Purchaser” as defined in
Regulation  506(b)(2)(ii) under the Act.
 
 

   

 
Category H __
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited Purchasers” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Purchaser Questionnaire.  (describe entity)
 
 

   

 
Category I  __
The undersigned is a non-U.S. Person (a “Reg S Person”), and as such Reg S
Person, and hereby represents that the representations contained in paragraphs
(1) through (7) below are true and correct:

 
(1)           (i) the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) the undersigned is not a “U.S.
Person,” as such term is defined in Regulation S, and is not acquiring the Units
for the account or benefit of any U.S. Person; and (iii) the offer and sale of
the Units has not taken place, and is not taking place, within the United States
of America or its territories or possessions.  Such Reg S Person acknowledges
that the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.
 
(2)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of one
year from and after the Closing Date, unless such Units are registered for sale
in the United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units.
 
 
20

--------------------------------------------------------------------------------

 
 
(3)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the Securities and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.
 
(4)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
(5)           Such Reg S Person understands that the Units have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer.  The Units are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(6)           Such Reg S Person acknowledges that the shares of Common Stock may
only be sold offshore in compliance with Regulation S or pursuant to an
effective registration statement under the Securities Act or another exemption
from such registration, if available.  In connection with any resale of the
shares of Common Stock pursuant to Regulation S, the Company will not register a
transfer not made in accordance with Regulation S, pursuant to an effective
registration statement under the Securities Act or in accordance with another
exemption from the Securities Act.
 
(7)           Such Reg S Person makes the representations, declarations and
warranties as contained in the Purchase Agreement with the intent that the same
shall be relied upon by the Company in determining its suitability as a
purchaser of such Units.
 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable Closing in the event that the representations and
warranties in this Purchaser Questionnaire shall cease to be true, accurate and
complete.


(2)           Suitability (please answer each question)


 
(a)
For an individual, please describe your current employment, including the
company by which you are employed and its principal business:
 
 

   

   

 
 
(b)
For individuals, do you expect your current level of income to significantly
decrease in the foreseeable future?





YES
   
NO
 



 
(c)
For trust, corporate, partnership and other institutional subscribers, do you
expect your total assets to significantly decrease in the foreseeable future?



YES
   
NO
 



 
21

--------------------------------------------------------------------------------

 
 
 
(d)
For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
purchase?

 
YES
   
NO
 

 
 
(e)
For all subscribers, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?

 
YES
   
NO
 

 
(3)           Manner in which title is to be held: (circle one)


(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of Survivorship (both parties must sign)
(d)           Partnership
(e)           Tenants in Common
(f)           Company
(g)           Trust
(h)           Other


(4)           FINRA Affiliation.


Are you affiliated or associated with an FINRA member firm (please check one):


YES
   
NO
 

 
If Yes, please describe how you are affiliated/associated:


_________________________________________________________
_________________________________________________________
_________________________________________________________


*If subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
the FINRA Conduct Rules.
 
 
_________________________________
Name of FINRA Member Firm




By: ______________________________
Authorized Officer


Date: ____________________________

 
 
22

--------------------------------------------------------------------------------

 
 
(5) For Trust Subscribers


A. Certain trusts generally may not qualify as accredited Purchasers except
under special circumstances.  Therefore, if you intend to purchase the shares of
the Company’s stock in whole or in part through a trust, please answer each of
the following questions.


Is the trustee of the trust a national or state bank that is acting in its
fiduciary capacity in making the investment on behalf of the trust?


Yes o                                         No o


Does this investment in the Company exceed 10% of the trust assets?


Yes o                                         No o


B. If the trust is a revocable trust, please complete Question 1 below.  If the
trust is an irrevocable trust, please complete Question 2 below.
 
1.           REVOCABLE TRUSTS


Can the trust be amended or revoked at any time by its grantors:


Yes o                                         No o
 
If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):


Grantor Name: _________________________


Net worth of grantor (including spouse, if applicable), including home, home
furnishings and automobiles exceeds $1,000,000?


Yes o                                         No o


OR


Income (exclusive of any income attributable to spouse) was in excess of
$200,000 for 2006 and 2007 and is reasonably expected to be in excess of
$200,000 for 2008?


Yes o                                         No o


OR


Income (including income attributable to spouse) was in excess of $300,000 for
2006 and 2007 and is reasonably expected to be in excess of $300,000 for 2008?


Yes o                                         No o


 
23

--------------------------------------------------------------------------------

 
 
2.           IRREVOCABLE TRUSTS


If the trust is an irrevocable trust, please answer the following questions:


Please provide the name of each trustee:


Trustee Name: ________________________________________


Trustee Name: ________________________________________


Does the trust have assets greater than $5 million?


Yes o                                         No o


Do you have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Company?


Yes o                                         No o


Indicate how often you invest in:


Marketable Securities


Often o                      Occasionally
o                                Seldom o                      Never o




Restricted Securities


Often o                      Occasionally
o                                Seldom o                      Never o


Venture Capital Companies


Often o                      Occasionally
o                                Seldom o                      Never o






[Remainder of page intentionally left blank]
 
 
24

--------------------------------------------------------------------------------

 
 
The undersigned has been informed of the significance to the Company of the
foregoing representations and answers contained in this Confidential Purchaser
Questionnaire and such representations and answers have been provided with the
understanding that the Company and the Selling Agent will rely on them.


                                                                           Individual


Date:           ________________________                                   _______________________________
Name of Individual
(Please type or print)


_______________________________
Signature of Individual




_______________________________
Name of Joint Owner
(Please type or print)




_______________________________
Signature (Joint Owner)




Partnership, Corporation or
Other Entity




Date:           ________________________                                   _______________________________
Print or Type Entity Name


      By: Name:_______________________
      Print or Type Name


       Title:
___________________________                                                                           


       _________________________________
      Signature


       Title:
____________________________                                                                           


       _________________________________
       Signature (other authorized signatory)


 
25

--------------------------------------------------------------------------------

 
 
Annex B
 
Certificate of Subscriber


In addition to the covenants, representations and warranties contained in the
Securities Purchase Agreement, to which this Annex B – Certificate of Subscriber
is attached, the undersigned Purchaser (or the Purchaser on behalf of one or
more beneficial purchasers for whom the Purchaser is purchasing as principal)
covenants, represents and warrants to the Company that the Purchaser (or one or
more beneficial purchasers for whom the Purchaser is purchasing as principal) is
resident in British Columbia, Alberta, Manitoba, Quebec, Newfoundland and
Labrador, or Ontario and either (i) qualifies under Category 1 – Accredited
Investor as an “accredited investor” as defined in NI 45-106 and has checked the
appropriate box below, or (ii) qualifies under Category 2 – Minimum $150,000
Investment, and has checked the appropriate box below, or (iii) for all
jurisdictions listed above, except Ontario, qualifies under Category 3 as
“Family, friends and business associates” as required by section 2.5 of NI
45-106 and has checked the appropriate box below; or (iv) for Ontario residents
only, qualifies under Category 4 as “Founder, control person and family as
required by section 2.7 of NI 45-106 and has checked the appropriate box below.


Category 1 - Accredited Investor
 

o a. a Canadian financial institution, or a Schedule III bank;       o b. the
Business Development Bank incorporated under the Business Development Bank of
Canada Act (Canada);       o c.
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of
the voting securities of the subsidiary, except the voting securities required
by law to
be owned by directors of that subsidiary;
      o d.
a person registered under the securities legislation of a jurisdiction of Canada
as an
adviser or dealer, other than a person registered solely as a limited market
dealer under
one or both of the Securities Act (Ontario) or the Securities Act (Newfoundland
and
Labrador);
      o e.
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
      o f. the Government of Canada or a jurisdiction of Canada, or any crown
corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
      o g.
a municipality, public board or commission in Canada or a metropolitan
community,
school board, the Comité de gestion de la taxe scolaire de l’île de Montréal or
an
intermunicipal management board in Québec;
      o h. any national, federal, state, provincial, territorial or municipal
government of or in any
foreign jurisdiction, or any agency of that government;
      o i. a pension fund that is regulated by either the Office of the
Superintendent of Financial
Institutions (Canada) or a pension commission or similar regulatory authority of
a
jurisdiction of Canada;
      o j. an individual who, either alone or with a spouse, beneficially owns,
directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but
net of any related liabilities, exceeds $1,000,000;

 
 
26

--------------------------------------------------------------------------------

 
 

o k. an individual whose net income before taxes exceeded $200,000 in each of
the two
\most recent years or whose net income before taxes combined with that of a
spouse
exceeded $300,000 in each of the two most recent calendar years and who, in
either
case, reasonably expects to exceed that net income level in the current calendar
year;
      o l.
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;
      o m. a person, other than an individual or investment fund, that has net
assets of at least
$5,000,000 as shown on its most recently prepared financial statements and that
was
not created or used solely to purchase or hold securities as an accredited
investor under
this paragraph (m);
      o n. an investment fund that distributes or has distributed its securities
only to;     i.  a person that is or was an accredited investor at the time of
the distribution;
 
ii. a person that acquires or acquired securities in the circumstances referred
to in
    sections 2.10 of NI 45-106 [Minimum amount investment], or 2.19 of NI 45-
    106 [Additional investment in investment funds], or


iii. a person described in paragraph (i) or (ii) that acquires or acquired
securities
     under section 2.18 of NI 45-106 [Investment fund reinvestment];
      o o. an investment fund that distributes or has distributed securities
under a prospectus in a
jurisdiction of Canada for which the regulator, or, in Québec, the securities
regulatory
authority, has issued a receipt;
   
 
o p. a trust company or trust corporation registered or authorized to carry on
business under
the Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or foreign jurisdiction, acting on behalf of a fully
managed
account managed by the trust company or trust corporation, as the case may be;
      o q. a person acting on behalf of a fully managed account managed by that
person, if that person    
i. is registered or authorized to carry on business as an adviser or the
equivalent
   under the securities legislation of a jurisdiction of Canada or a foreign
   jurisdiction, and
 
ii. in Ontario, is purchasing a security that is not a security of an investment
fund;
      o  r. a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has
obtained advice from an eligibility adviser or an adviser registered under the
securities
legislation of the jurisdiction of the registered charity to give advice on the
securities
being traded;
      o  s. an entity organized in a foreign jurisdiction that is analogous to
any of the entities
referred to in paragraphs (a) to (d) or paragraph (i) in form and function;
      o  t. a person in respect of which all of the owners of interests, direct,
indirect or beneficial,
except the voting securities required by law to be owned by directors, are
persons that
are accredited investors;
      o  u. an investment fund that is advised by a person registered as an
adviser or a person that
is exempt from registration as an adviser;
      o  v. a person that is recognized or designated by the securities
regulatory authority or,
except in Ontario and Québec, the regulator as

 
 
27

--------------------------------------------------------------------------------

 
 
 
i.an accredited investor, or



 
ii.an exempt purchaser in British Columbia;

 

--------------------------------------------------------------------------------

 
Category 2 - Minimum $150,000 Investment


           Purchasing securities having an acquisition cost of not less than
$150,000 paid in cash and was
           not created or used solely to purchase securities in reliance on the
exemption from the dealer
           registration requirement or prospectus requirement available under
section 2.10 of NI 45-106;
 

--------------------------------------------------------------------------------

Category 3 - Family, friends and business associates
(ALL PURCHASERS, EXCEPT PURCHASERS RESIDENT IN ONTARIO)


           a. a director, executive officer or control person of the Company, or
of an affiliate of the
                     Company;
           b. a spouse, parent, grandparent, brother, sister or child of a
director, executive officer or
                     control person of the Company, or of an affiliate of the
Company, namely


________________________________________________________________
(name of director, executive officer or control person)


           c. a parent, grandparent, brother, sister or child of the spouse of a
director, executive
                    officer or control person of the Company, or of an affiliate
of the Company, namely


________________________________________________________________
(name of director, executive officer or control person)


           d. a close personal friend* of a director, executive officer or
control person of the
Company, or of an affiliate of the Company, namely


________________________________________________________________
(name of director, executive officer or control person)


           e. a close business associate** of a director, executive officer or
control person of the
                    Company, or of an affiliate of the Company, namely


________________________________________________________________
(name of director, executive officer or control person)


           f. a founder of the Company or a spouse, parent, grandparent,
brother, sister, child, close
                    personal friend* or close business associate** of a founder
of the Company, namely


________________________________________________________________
(name of founder)


            g.   a parent, grandparent, brother, sister or child of a spouse of
a founder of the Company,
                    namely
________________________________________________________________
(name of founder)
 
 
28

--------------------------------------------------------------------------------

 
 
             h.   a person of which a majority of the voting securities are
beneficially owned by, or a
                    majority of the directors are, persons described in
paragraphs (a) to (g);


             i.     a trust or estate of which all of the beneficiaries or a
majority of the trustees or
                    executors are persons or companies described in paragraphs
(a) to (g);


*where used in this Certificate, “close personal friend” means an individual who
has known the named director, executive officer, control person or founder well
enough and for a sufficient period of time to be in a position to assess the
capabilities and trustworthiness of that person. The term “close personal
friend” can include a family member who is not already specifically identified
in paragraphs (b), (c), (f) or (g) if the family member otherwise meets the
criteria described above. An individual’s relationship with the named director,
executive officer, control person or founder must be direct. An individual is
not a “close personal friend” solely because that individual is a relative, a
client, customer, former client or former customer of, or is a member of the
same organization, association or religious group as, the named director,
executive officer, control person or founder.


**where used in this Certificate, “close business associate” means an individual
who has had sufficient prior business dealings with the named director,
executive officer, control person or founder to be in a position to assess the
capabilities and trustworthiness of that person. An individual’s relationship
with the named director, executive officer, control person or founder must be
direct. An individual is not a “close business associate” solely because that
individual is a client, customer, former client or former customer of, or is a
casual business associate of, or is a person introduced or solicited for the
purpose of purchasing securities by, the named director, executive officer,
control person or founder.


Category 4 - Founder, control person, and family
(ONTARIO RESIDENTS ONLY)
 
o         a. a founder of the Company;
o         b. an affiliate of a founder of the Company, namely
________________________________________________________________
(name of founder)
 
o          c. a spouse, parent, brother, sister, grandparent or child of an
executive officer, director
                        or founder of the Company, namely
________________________________________________________________
(name of executive officer, director or founder)
 
o          d. a person that is a control person of the Company.

--------------------------------------------------------------------------------

 
“financial assets” means


(a) cash,
(b) securities, or
(c) a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of
securities legislation


“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;


“person” includes
 
(a) an individual,



 
 
29

--------------------------------------------------------------------------------

 
 
 
(b) a corporation,



 
(c)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and

 
(d)an individual or other person in that person’s capacity as a trustee,
executor, administrator or personal or other legal representative;



 “related liabilities” means


 
(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or

 
(b) liabilities that are secured by financial assets;

 
“spouse” means, an individual who,


 
(a) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual, or

 
(b) is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender.

 
The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Subscriber will give the Company immediate written notice thereof.


The Purchaser acknowledges that the Company will be relying on this Certificate
in connection with the Securities Purchase Agreement.


The statements made in this Certificate are true.




DATED at _____________________________this ____ day of _________________ , 2011.


If a corporation, partnership or other entity:


______________________________________
Signature of Authorized Signatory


______________________________________________
Name and Position of Signatory


______________________________________________
Name of Purchasing Entity


______________________________________________
Jurisdiction of Residence




If an individual:


______________________________________
Signature


______________________________________________
Print Name
______________________________________________
Jurisdiction of Residence
 
 
30